                                                             ,_   ______________
 1
                                                                      FILED
 2                                                                     FEB 12 2019
 3                                                             CLERK, U.S. l'.'JISTRICT COURT
                                                             SOUTHERN OISTRtCi o,.- CAl.IFO~NIA
 4                                                           BY                     _J)EPUTY

 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TRAVIS MORGAN,                                  Case No.: 17cv2227-LAB(KSC)
12
                                    Plaintiff,       ORDER DENYING PLAINTIFF'S
13   v.                                              "MOTION TO COMPEL
14                                                   DEFENDANT'S OBLIGATIONS,"
     NANCY BERRYHILL, Acting
                                                     CONSTRUED AS A MOTION TO
15   Commissioner, SOCIAL SECURITY
                                                     COMPEL DISCOVERY
     ADMINISTRATION,
16
17                                  Defendant.
                                                     [Doc. No. 34.]
18
19
20
21

22         Plaintiff Travis Morgan, proceeding pro se and in forma pauperis, filed this action
23   under the Freedom of Information Act ("FOIA") seeking an order compelling disclosure
24   of administrative records by the Social Security Administration ("SSA"). [Doc. Nos. 1,
25   pp. 6, 8.] Before the Court is a document filed by plaintiff which is entitled "Motion to
26   Compel Defendant's Obligations." [Doc. No. 34.] In this Motion, plaintiff seeks an
27   order compelling defendant "to properly report the destruction of federal records" to
28   certain governmental entities. [Doc. No. 34, at p. 1.] He also requests that defendant



                                                                                    17cv2227-LAB(KSC)
1 "supply evidence" showing that SSA reported "the destruction of federal records" to
2    certain governmental entities. [Doc. No. 34, at p. 2.] In conclusory fashion, plaintiff also
3    alleges in his Motion that defendant SSA's "destruction of federal records" violated a
4    number of Federal statutes and regulations. [Doc. No. 34, at p. l .]
5                                           Background
6          Plaintiff currently has two cases pending in this Court. First, as noted above, this
7    case was filed under FOIA seeking an order compelling disclosure of administrative
 8 records by the SSA (the "FOIA case"). [Case No. 17cv2227-LAB(KSC), Doc. Nos. 1,
9    16, 18.] Second, plaintiff filed a Complaint challenging the SSA's denial of his claim for
10   disability benefits (the "disability case"). [Case No. 18cv380-LAB(KSC), Doc. No. l.]
11   Although the cases are considered "related" and have both been assigned to the same
12   District Judge and Magistrate Judge, they are not consolidated. There are documents
13   common to both cases, but the cases do not involve common legal issues. [Case No.
14   18cv380-LAB(KSC), Doc. No. 16.]
15                                           Discussion
16         In the current Motion to Compel Defendant's Obligations, plaintiff refers the Court
17   to two letters in the record that are both dated December 21, 2015. [Doc. No. 34, at p. 2.]
18   Plaintiff states in his Motion that both of these letters were "previously supplied" as
19   exhibits, but he does not explain how to locate these exhibits in the record. [Doc. No. 34,
20   at p. 2.] However, the Court was able to locate copies of two letters in the record that are
21   dated December 21, 2015, and these appear to be the letters that plaintiff is referencing in
22   his Motion.
23          The first letter dated December 21, 2015 is addressed to the SSA from the Internal
24   Revenue Service (IRS) and provides the SSA with certain information about plaintiffs
25   tax returns for the years 2008 and 2009 (the "IRS letter"). [Doc. No. 26-5, at pp. 13-14.]
26   The IRS letter is included in the Administrative Record that was filed in this Court in
27   connection with plaintiffs disability case. [Case No. 18cv380-LAB(KSC), Doc. No. 13,
28   at pp. 138-139]. In addition, the IRS letter is attached as an exhibit to a Declaration

                                                   2
                                                                                  17cv2227-LAB(KSC)
1 provided in support of SSA's Motion to Dismiss the FOIA case. [Case No. 17cv2227-
2    LAB(KSC), Doc. No. 26-5, at pp. 13-14.] The Declaration filed in the FOIA case
3    indicates that the IRS letter was produced to plaintiff as part of SSA's response to
4    plaintiffs FOIA Request No. SSA-FOIA-000461. [Doc. No. 26-2, at p. 3, ~ 9, referring
5    to Exhibit A-3.] The Court notes that the IRS letter was disclosed to plaintiff even
6    though it is not responsive to plaintiffs FOIA Request No. SSA-FOIA-000461.
7    Plaintiffs FOIA Request No. SSA-FOIA-000461 does not seek disclosure of documents
 8   "authored by" the IRS. Rather, FOIA Request No. SSA-FOIA-000461 only seeks
9    documents "authored by" SSA, the Office of the General Counsel, and the Office of the
10   Inspector General. [Doc. No. 26-3, at p. 2.]
11         The second letter dated December 21, 2015 is addressed to plaintiff from the SSA
12   and advises him that he is not eligible for disability benefits based on earnings records
13   from November 2007 through December 2015 (the "denial of eligibility letter"). This
14   denial of eligibility letter is included in the Administrative Record filed by the SSA in the
15   disability case. [Case No. 18cv380-LAB(KSC), Doc. No. 13, at pp. 209-211 or AR 207-
16   209.] Although this letter is responsive to plaintiffs FOIA Request No. SSA-FOIA-
17   000461, it was not produced by the SSA in response to this request. [See Case No.
18   17cv2227-LAB(KSC), Doc. No. 26-2, at pp. 2-3; Doc. No. 26-5, at pp. 1-78 (Ex. A-3).]
19   The SSA's List of Exhibits indicates that the denial of eligibility letter was made a part of
20   the record because plaintiff provided the SSA with a copy. [Doc. No. 13, at p. 4, listing
21   Exhibit 44 as "Claimant Supplied Evidence-SSA Noticed dated 12/21/2015."]
22          Based on the information outlined above, plaintiff contends in his Motion to
23   Compel Defendant's Obligations that the SSA must have destroyed the denial of
24   eligibility letter dated December 21, 2015. [Doc. No. 34, at pp. 1-2.] In this Court's
25   view, however, it would simply be too much for the Court to conclude from the limited
26   information available in the record that SSA destroyed this letter. What appears more
27   likely is that the SSA made a clerical error when it disclosed the IRS letter dated
28   December 21, 2015, which was not responsive to plaintiffs FOIA Request No. SSA-

                                                    3
                                                                                  17cv2227-LAB(KSC)
 1   FOIA-000461, rather than disclosing the denial of eligibility letter dated December 21,
2    2015, which was responsive to FOIA Request No. SSA-FOIA-000461. Regardless,
3    copies of both of the December 21, 2015 letters are in the Court's record and are
4    available to plaintiff for use in pursuing his request for judicial review of the denial of his
5    claim for disability benefits, so there is nothing to indicate plaintiff has been prejudiced
6    manyway.
7          Plaintiffs Motion to Compel Defendant's Obligations also does not cite a legal
 8   basis for the Court to grant him the relief he is seeking (i.e., an order compelling
9    defendant SSA to "supply evidence" that "the destruction of federal records" has been
10   reported to the governmental entities listed in his Motion. [Doc. No. 34, at pp. 1-2.]
11   Since it appears plaintiff seeks information from defendant about the alleged destruction
12   of the December 21, 2015 denial of eligibility letter, the Court construes his moving
13   papers as a motion to compel discovery under Federal Rule of Civil Procedure
14   37(a)(3)(B). 1
15         Under Rule 37(a)(3)(B), "[a] party seeking discovery may move for an order
16   compelling an answer, designation, production, or inspection," but only if a party fails to
17   respond to formal discovery requests under the Federal Rules of Civil Procedure.
18   Fed.R.Civ.P. 37(a)(3)(B)(i)-(iv). When permitted, discovery must be "relevant to any
19   party's claim or defense and proportional to the needs of the case, considering the
20   importance of the issues at stake in the action, ... , the importance of the discovery in
21   resolving the issues, and whether the burden or expense of the proposed discovery
22   outweighs its likely benefit." Fed.R.Civ.P. 26(b )(1 ). Discovery in FOIA cases "is
23   limited because the underlying case revolves around the propriety of revealing certain
24   documents." Lane v. Department ofInterior, 523 F.3d 1128, 1134 (9th Cir. 2008).
25
26
27         "A document filed prose is 'to be liberally construed,' and 'a prose complaint,
     however inartfully pleaded, must be held to less stringent standards than formal pleadings
28
     drafted by lawyers .... "' Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                                     4
                                                                                    17cv2227-LAB(KSC)
 1 Courts may deny or delay requests for discovery in a FOIA case, if the plaintiff seeks
2    "the very information that is the subject of the FOIA complaint." Id.
3          Based on the record, the Court finds that plaintiff is not entitled to an order
4    compelling defendant SSA to "supply evidence" that "the destruction of federal records"
 5   has been reported to the governmental entities listed in his Motion. [Doc. No. 34, at pp.
 6   1-2.] First, as noted above, a motion to compel discovery under Rule 37(a)(3)(B) can
 7   only be filed if a party fails to respond to formal discovery requests. Fed.R.Civ.P.
 8   37(a)(3)(B)(i)-(iv). Here, there is nothing to indicate plaintiff even made a formal
 9   discovery request to SSA during the course of this proceeding seeking information about
10   the alleged destruction of any records.
11         Second, even if plaintiff could show he served a formal discovery request on the
12   SSA requesting "evidence that the reporting of the destruction of federal records has been
13   reported" to certain governmental entities, there is nothing to indicate that any such
14   evidence would be relevant to the claims or defenses presented in the parties' operative
15   pleadings. In other words, there are no allegations in plaintiffs Complaint about the
16   destruction of any records by the SSA. Rather, plaintiffs original Complaint alleges that
17   defendant SSA did not timely respond to FOIA Request No. SSA-2017-000461. [Doc.
18   No. 1, at pp. 2-3.] Later, plaintiff filed a Motion to Amend his Complaint, and the
19   District Court granted the Motion, allowing plaintiff to add allegations that the SSA
20   "ignored" or did not timely respond to multiple FOIA requests. [Doc. No. 16, at pp. 1-2.]
21   In addition, as far as this Court is aware, the SSA has not asserted any defense that it was
22   unable to respond to any of plaintiffs FOIA requests because records were destroyed.
23                                             Conclusion
24         Based on the foregoing, IT IS HEREBY ORDERED that plaintiffs Motion to
25   Compel Defendant's Obligations [Doc. No. 34], construed as a Motion to Compel
26   Discovery under Federal Rule 37(a)(3)(B), is DENIED for: (1) failure to establish that
27   III
28   III

                                                   5
                                                                                   17cv2227-LAB(KSC)
 1   defendant was served with and failed to respond to a formal discovery request; and
 2   (2) failure to establish relevance under Federal Rule 26(b)(l).
 3         IT IS SO ORDERED.
 4   Dated: February -12_. 2019
 5
 6
                                                United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
                                                                                 l 7cv2227-LAB(KSC)
